DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-7, 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jensen et al. US 6,701,857 B1.
With respect to claim 1, Jensen et al. US 6,701,857 B1 discloses an agricultural implement system 10, comprising: 
a down force cylinder (unnumbered in Figure 11; similar to 14 in Figure 1) configured to apply a downward force (unnumbered) to a row unit (Figures 1-3, 6-9 and 11); 
a depth control cylinder 71 (Figure 8) configured to vary a penetration depth (unnumbered) of a ground engaging tool 21 of the row unit (Figures 1-3, 6-9 and 11); 

a down force control cylinder 114 (Figure 3) indirectly coupled to the down force control valve 105 (Figures 10 and 11) and in indirect fluid communication with the depth control cylinder 71 (Figure 8), wherein the down force control cylinder 114 (Figure 3) is configured to indirectly vary fluid pressure within the down force cylinder (unnumbered in Figure 11; similar to 14 in Figure 1) by indirectly adjusting the flow of fluid (unnumbered) through the down force control valve 105 (Figures 10 and 11) based on fluid pressure within the depth control cylinder 71 (Figure 8); and
an electronic control unit (ECU) 100 (see the disclosure in column 10, line 32) configured to indirectly automatically regulate fluid pressure within the down force cylinder (unnumbered in Figure 11; similar to 14 in Figure 1), the depth control cylinder 71 (Figure 8), or a combination thereof.
As to claims 4 and 11, the ground engaging tool 21 comprises an opener disk 21 rotatably coupled to a chassis 11 of the row unit (Figures 1-3, 6-9 and 11), 
Regarding claims 5 and 12, a gauge wheel assembly 25 is movably coupled to the chassis 11 and comprising a gauge wheel 25 configured to rotate across a soil surface G to limit the penetration depth (unnumbered) of the opener disk 21 into soil (unnumbered), wherein the depth control cylinder 71 (Figure 8) extends indirectly between the chassis 11 and the gauge wheel assembly 25, and the depth control cylinder 71 (Figure 8) is configured to indirectly vary the 
With respect to claim 6, the down force control cylinder 114 (Figure 3) comprises a double-acting cylinder 114 (Figure 3), wherein the double-acting cylinder 114 (Figure 3) includes a first end (unnumbered) in indirectly fluid communication with the depth control cylinder 71 (Figure 8) and a second end (unnumbered) in indirect fluid communication with a selection control valve 103, and wherein the double-acting cylinder 114 (Figure 3) is indirectly configured to adjust the flow of fluid (unnumbered) through the down force control valve 105 (Figures 10 and 11) by necessarily equalizing a pressure differential (unnumbered) between the first end (unnumbered) and the second end (unnumbered).
With respect to claim 7, Jensen et al. 6,701,857 B1 disclose an agricultural implement system 10, comprising: 
a down force cylinder (unnumbered in Figure 11; similar to 14 in Figure 1) configured to apply a downward force (unnumbered) to a row unit (Figures 1-3, 6-9 and 11); 
a depth control cylinder 71 (Figure 8) configured to vary a penetration depth (unnumbered) of a ground engaging tool 21 of the row unit (Figures 1-3, 6-9 and 11); 
a down force control valve 105 (Figures 10 and 11) in fluid communication with the down force cylinder (unnumbered in Figure 11; similar to 14 in Figure 1), wherein the down force control valve 105 (Figures 10 and 11) is configured to regulate a flow of fluid (unnumbered) to the down force cylinder (unnumbered in Figure 11; similar to 14 in Figure 1) to adjust the downward force (unnumbered); 
a double-acting cylinder 114 (Figure 3) includes a first end (unnumbered) in indirectly fluid communication with the depth control cylinder 71 (Figure 8) and a second end 
	As to claim 9, a depth adjustment system (Figures 3-8) is configured to automatically maintain the penetration depth (unnumbered) of the opener disk 21 by varying the pressure (unnumbered) within the depth control cylinder 71.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen et al. 6,701,857 B1 in view of Mason et al. 5,816,328.
	With respect to claim 8, Jensen et al. 6,701,857 B1 disclose an electronic control unit (ECU) 100 (see the disclosure in column 10, line 32) configured to indirectly automatically regulate fluid pressure within the second end (unnumbered) of a double-acting cylinder 114 (Figure 3).
Claim 8 distinguishes over Jensen et al. 6,701,857 B1 in requiring a manual backup system.
Mason et al. 5,816,328 disclose that a “manual backup system is provided in case the battery operated electronic control system malfunctions or fails.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the manual backup system set forth supra of Mason et al. 5,816,328 in the system of Jensen et al. 6,701,847 B1 for the reason set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,854,724.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of U.S. Patent No. 9,854,724 and the claims of the instant application lend themselves to a planting unit employing substantially the same structure, features and steps.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 9,215,837.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of U.S. Patent No. 9,215,837 and the claims of the instant application lend themselves to a planting unit employing substantially the same structure, features and steps.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,907,222 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the both the claims of U.S. Patent No. 9,907,222 B2 and the claims of the instant application lend themselves to a system employing substantially the same structure, features and steps.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,522,889 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of U.S. Patent No. 8,522,889 B2 and the claims of the instant application lend themselves to a system employing substantially the same structure, features and steps.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,307,688 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of U.S. .

Reasoning for Situations in which no Double Patenting is Present
	No double patenting rejection is being made between the instant application 16/779,929 and application 15/877,603 (reference application) since the claims of the instant application 16/779,929 and the claims of application 15/877,603 (reference application) are considered to be patentably distinct from each other. 
No double patenting rejection is being made between the instant application 16/779,929 and parent application 15/814,098 (reference application) since claims 1-11 of the instant application 16/779,929 correspond to claims 9-20 restricted out in parent application 15/814,098 (reference application). 

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 17, 2022